Title: To James Madison from Joel Barlow, 19 December 1811
From: Barlow, Joel
To: Madison, James


Private
Dear Sir
Paris 19 Dec 1811.
As an additional apology for detaining the Frigate as well as for believing that an answer somewhat satisfactory is to be given to my note of the 10th. Novr. I ought perhaps to state to you more fully than I have done in my official letter what past at the diplomatic audience to which I there alluded. It was on the 1st. of Decr. the anniversary of the Coronation. The court was uncommonly brilliant & the emperor very affable.

In passing round the circle when he came to me he said with a smile “eh bien Monsieur vous saurez donc tenir contre les Anglais.” Alluding as I suppose to the affair of Rodgers then recently published. “Sire nous saurons faire respecter notre pavillon.” Then after finishing the circle he cut across & came back to me in a marked manner & raising his voice to be heard by hundreds he said “Monsieur vous avez presenté une note interessante au duc de Bassano, on va y repondre incessament et d’une manner satisfaisante, et j’éspere que la frégate restera pour cette reponse.[”] “Sire elle ne reste que pour cela.”
In the evening there was a drawing room, in which he singled me out again & said some flattering things, but not on public affairs. As it cannot be on my own account, but on that of the government, it is proper I should notice to you that he & all the grand dignitaries of the empire have taken pains to signalize their attentions to me in a manner they have rarely done to a foreign minister, & never to an American.
The points that I expect will be conceded are—1st. a diminution of duties on our produce to take place not all at once but gradually—2d. The right of transit thro France into the interior of Europe for all our produce without any duties in France but what may suffice for the expences of bureaux. 3d. a revocation or modification of the system of special licences. 4th. releasing the vessels & cargoes not sold, & an arrangement for paying damages for those already disposed of. This last Article perhaps connected with an explanation of the treaty of St. Ildefonso, both by the Spanish & French governments, relative to the boundaries of Louisiana so as to comprehend all that we desire eastward & westward & northward. More of this probably in a private letter by the Frigate. I give no encouragement to the idea.
A war with Russia seems to be resolved upon notwithstanding the peace signed between her & Turkey. Preparations are great & probably serious on both sides. With great respect & attachment yr. obt. st.
J. Barlow
